Order entered June 2, 2015




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-14-01362-CR

                            JOSE JESUS YANEZ-TREJO, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-39647-T

                                          ORDER
        The Court REINSTATES the appeal.

        On May 19, 2015, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. We have now received appellant’s brief, together with an extension

motion. Therefore, in the interest of expediting the appeal, we VACATE the May 19, 2015

order requiring findings.

        We GRANT the extension motion and ORDER appellant’s brief filed as of the date of

this order.

                                                     /s/   ADA BROWN
                                                           JUSTICE